        Case 1:17-cv-05885-GHW Document 132 Filed 08/07/20 Page 1 of 1




                               HERBERT LAW GROUP, LLC
                              ATTORNEYS & COUNSELLORS AT LAW
                                    www.herbertlawllc.com

                              writer’s email: jherbert@herbertlawllc.com

96 Engle Street                                                               Office: (201) 490-4070
Englewood, New Jersey 07631                                                Facsimile: (201) 490-4077


                                          August 7, 2020

VIA ECF
The Honorable Gregory H. Woods
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

       Re:     Chia et al v. 520 Asian Restaurant Corp. et al
               Case No.: 1:17-cv-05885-GHW

Dear Judge Woods:

Pursuant to Your Honor’s August 7, 2020, Text Order, the independent consultant analysis report
referenced in Defendants’ August 6, 2020, letter filed with the Court (ECF No. 130) has been
filed with this correspondence.

Please do not hesitate to contact our office should the Court require any further information. We
thank you in advance for your attention.

                                            Respectfully submitted,

                                            HERBERT LAW GROUP, LLC

                                            /s/John T. Herbert

                                            John T. Herbert, Esq.

Cc: LaDonna Lusher, Esq.
    Michele Moreno, Esq.
    Kara Miller, Esq.
    Farrell Brody, Esq.
    Eliseo Cabrera, Esq.
        Counsel for Plaintiffs
